DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Preliminary Amendment
The preliminary amendment filed 07/01/2019 has been entered.  Claims 2-17 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10349937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an articulating tool assembly on a body member having articulation locking mechanism on a proximal end of the tool assembly, the articulation locking mechanism including a locking member that is pivotable/moveable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 7-10, 12-14, and 16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scirica (US 20120160892 A1).
Regarding claims 2, 8, and 12, Scirica discloses a reload assembly (500/16) comprising: a proximal body portion (512/16) defining a longitudinal axis having a distal end portion and a proximal end portion; a tool assembly (17) pivotably supported (284, figs. 1-3) on the distal end portion of the proximal body portion and including a proximal end portion for articulation about an axis transverse to the longitudinal axis (284, [0058], fig. 3); 
a drive assembly (212/520) supported within the proximal body portion, the drive assembly being movable between a retracted position and an advanced position to actuate the tool assembly ([0053, 0065], figs. 1 and 11-15); and 
an articulation locking mechanism (600) supported adjacent a proximal end of the tool assembly, the articulation locking mechanism including a locking member (606/608/612) that is pivotable from an unlocked position disengaged from the tool assembly to a locked position engaged with the tool assembly in response to movement of the drive assembly from the retracted position towards the advanced position to prevent further articulation of the tool assembly and to obstruct articulation of the tool assembly ([0071], figs. 16-20);
and a biasing member (610) positioned to urge the locking member towards the unlocked position [0071-0076].
Regarding claim 3, Scirica discloses the articulation member includes a biasing member (610) positioned to urge the locking member towards the unlocked position [0071].
Regarding claims 4-5, 9-10, and 13-14, Scirica discloses the tool assembly includes a cartridge assembly (18) and an anvil assembly (20), a mounting assembly (235) supported on the proximal end of the tool assembly, the anvil assembly and the cartridge assembly being pivotally supported (614) on the mounting assembly (235) in relation to each other between open and clamped positions ([0058-0060, 0073], figs. 1-3 and 18).
Regarding claims 7 and 16, Scirica discloses the proximal end portion of the proximal body portion is configured to be releasably coupled to a surgical stapler (figs. 1-2 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica (US 20120160892 A1) in view of Lytle, IV et al. (US 20140263565 A1).
Regarding claims 6, 11, 15, and 17, Scirica discloses the mounting assembly (235) defines notches (616) and the locking member (606/608/612) defines a tooth (612), the tooth (612) being received within the notches in the locked position and the teeth being movable into engagement with the tool assembly when the locking member is moved to the locked position to obstruct articulation of the tool assembly [0073].
Scirica fails to explicitly disclose the locking member defines teeth or a plurality of teeth.
Lytle, IV et al. teaches a similar stapler (100) having tool assembly (402) a mounting assembly (410/407) defines notches (446) and a locking member (443) defines one tooth or a plurality of teeth (445), the teeth (445) being received within the notches in the locked position and the teeth being movable into engagement with the tool assembly when the locking member is moved to the locked position to obstruct articulation of the tool assembly ([0254-0257], figs. 19-24).
Scirica discloses the claimed invention except for having more than one tooth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have additional teeth for better gripping, leverage, and/or additional adjustment as taught by Lytle, IV et al. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731